Citation Nr: 1611083	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  13-31 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for residual scarring on the right and left sides, back of neck.


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to July 1981.  This appeal comes before the Board from a January 2013 rating decision.



FINDING OF FACT

The two scars on the Veteran's neck are painful but do not meet any of the characteristics of disfigurement.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no more, for residual scarring on the right and left sides, back of neck have been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.118, Diagnostic Codes (DC) 7800, 7804 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran has been assigned a noncompensable rating under DC 7800, for scars of the head, face, or neck based on the characteristics of disfigurement.  The eight characteristics of disfigurement are: scar 13 cm. or more in length, scar at least .6 cm. wide at widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding 39 sq. cm., skin texture abnormal in an area exceeding 39 sq. cm., underlying soft tissue missing in an area exceeding 39 sq. cm., and skin indurated and inflexible in an area exceeding 39 sq. cm.  38 C.F.R. § 4.118.  

VA regulations relating to scarring provide a 10 percent rating for:

* Scars of the head, face, or neck with one characteristic of disfigurement (DC 7800), or
* One or two scars that are unstable or painful (DC 7804).

A higher, 20 percent, rating is warranted for:

* Three or four scars that are unstable or painful (DC 7804).

Throughout the period on appeal, the Veteran has described two scars on the back of his neck which causes irritation, especially while wearing shirts with a collar.  During his VA examination in October 2012, the two scars measured as 1.5 cm. X .2 cm. and the second was 1 cm. X .2 cm.  The examiner indicated these scars were not elevated, depressed, or adherent to underlying tissue.  The scars were hypopigmented, but covered an area of well less than 39 sq. cm.  Accordingly, the scars do not meet any of the characteristics for disfigurement.

The examiner also indicated neither of the two scars were painful; however, throughout the period on appeal the Veteran has consistently described discomfort at the location of his two scars.  During the examination and in his notice of disagreement, he described this discomfort as a constant burning sensation.  In his notice of disagreement, he asserted this burning sensation constitutes pain.

As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, including experiencing discomfort or a burning sensation at his the location of his two scars.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, his description of burning and discomfort are competent.  When affording all benefit of doubt to him, his description of burning and discomfort at the location of the two scars is analogous to painful scars, as contemplated under DC 7804.  Accordingly, the two scars meet the criteria for a 10 percent rating under DC 7804.  

Nonetheless, the evidence does not establish that the residual scarring meets the criteria associated with a rating in excess of 10 percent at any point.  There are no medical records reflecting complaints of or treatment for residual scarring.  The only medical evidence or record is the October 2012 examination.  As discussed, this report does not show that the Veteran's scars met any of the characteristics of disfigurement, and accordingly a higher rating is not warranted under DC 7800.  Additionally, the evidence does not suggest he has more than two scars which are painful.  Accordingly, a higher rating under DC 7804 is not warranted.

Based on the foregoing, the criteria for an initial rating not to exceed 10 percent for residual scarring of the neck under DC 7804 have been met.  To this extent, the Veteran's appeal is granted.

In reaching this decision, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes, primarily a burning sensation at the location of his scars, were explicitly considered in the schedular criteria and serve as the basis for the increased rating assigned above.   In view of the circumstances, the Board finds that the rating schedule is adequate, and referral for extraschedular consideration is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, neither the Veteran's statements nor the medical evidence contains any suggestion he is unable to work due to his scars.  Thus, Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected scars.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As to the issue of an increased rating, the VCAA duty to notify was satisfied by a letter dated in August 2012 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Furthermore, the initial claim for service connection for scars on his neck was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to this issue.  

With respect to the duty to assist, service treatment records and the report from his VA examination were obtained and associated with the claims file.  The Veteran has not indicated he received any additional medical treatment relevant to the issue on appeal.  Furthermore, his VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regarding to the claim.  Further, he was offered the opportunity to testify at a hearing before the Board, but he declined.  

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A 10 percent rating, but no more, for residual scarring on the right and left sides, back of neck is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


